Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2021 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-6 is the inclusion of the limitation of an apparatus that includes a feeder tank disposed below the nozzle to maintain a backpressure; and an overflow chamber in fluidic communication with the feeder tank, the overflow chamber disposed below the nozzle.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 7-12 is the inclusion of the limitation of an apparatus that includes a feeder tank disposed below the nozzle to maintain a backpressure at the nozzle; a first overflow chamber in fluidic communication with the feeder tank, the first overflow chamber disposed below the nozzle; and a second overflow chamber in fluidic communication with the first overflow chamber, the second overflow chamber disposed below the nozzle.  It is this limitation found in the 
The primary reason for the allowance of claims 13-15 is the inclusion of the limitation of an apparatus that includes a feeder tank feeder tank disposed below the nozzle to maintain a backpressure at the nozzle; a first overflow chamber in fluidic communication with the feeder tank to receive print fluid from the feeder tank via a first channel in response to a first overflow condition at the feeder tank; and a second overflow chamber in fluidic communication with the first overflow chamber to receive print fluid from the first overflow chamber via a second channel in response to a second overflow condition at the feeder tank.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Choy et al (US 10,589,530) disclose a printer cartridge that includes multiple backpressure chambers in fluid communication with a shared free fluid chamber. The backpressure chambers are to supply a fluid to nozzles of a portion of a fluidic ejection assembly and to provide backpressure to the nozzles of the fluidic ejection assembly during deposition of fluid onto a print medium.  MacKenzie et al (US .  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853